RESPONSE TO ARGUMENTS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/12/21 have been considered but they are not persuasive.  Applicant argues that the polishing composition of Mueller is not similar to that of Park, and thus not obvious to combine in the 35 USC 103 rejection.  In response, Mueller and Park are directed to the same purpose – that of a polishing composition for CMP of tungsten, and therefore are similar.  As explained in the final rejection, Mueller discloses (A) an abrasive such as silica, (B) a metal-ligand complex catalyst, such as iron (III) oxalate, (C) oxidizing agent such as hydrogen peroxide, and (D) a solvent such as water.  Park also discloses (A) an abrasive such as silica, (B) a metal-ligand complex catalyst such as ammonium iron(III) oxalate, (C) oxidizing agent such as hydrogen peroxide, and (D) solvent such as water.  While Park may disclose further components, the composition has many of the same components, for the same function and purpose.  And while the teachings of Park are relevant to many other polishing compositions, at the very least they are relevant to Mueller because both Mueller and Park polish tungsten.  Therefore it is obvious to combine as explained in the rejection.  It is not agreed that the polishing of tungsten would not be predictable result.  The opposite is true – polishing of tungsten is expected because both Mueller and Park already polish tungsten.

Applicant argues that neither Mueller nor Park give the disclosed pH range.  In response, Park teaches to add either acidic [0043] or basic [0044] substances, which fairly suggests the claimed range of acid – neutral – basic pH of pH 4-9 to one with ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713